Justice ALBIN,
dissenting.
Until today, the Port Authority Employment Relations Panel (Panel) was widely recognized as having both the expertise and authority to determine the types of labor disputes that are subject to collective bargaining. In a thorough and thoughtful opinion supported by its own precedents, the Panel came to the unremarkable conclusion that the Port Authority of New York and New Jersey could not privatize the work of Port Authority police officers without first engaging in good faith negotiations with the officers’ bargaining unit. Both management and the union delegated to the Panel the authority to resolve the very fact-sensitive labor-management dispute present in this case. The trial court and Appellate Division accorded the Panel’s findings the traditional deference owed to an administrative agency. The majority has ignored that deference and substituted its own judgment to reach a different result. In doing so, and in reversing the decisions of not only the Panel but also the trial court and Appellate Division, the majority has swept aside the obligation of management— pursuant to a collective negotiations agreement—to bargain in good faith with its employees for the purpose of reaching an equitable resolution of a labor dispute. I therefore respectfully dissent.
*339I.
In 1947, New York City and the Port Authority entered into an agreement (1947 Agreement) that placed what is now known as JFK Airport within the Port Authority’s jurisdiction. In accordance with the 1947 Agreement, the Port Authority is required to “provide police for patrolling, for guarding and for traffic control” at JFK Airport. In re an Alleged Improper Practice under Section XI(A)(d) of the Port Auth. Labor Relations Instruction, 97 PAERP 28, at 5 (2001).
In a document entitled the Port Authority of New York and New Jersey Labor Relations Instruction (Instruction), the Port Authority and the unions servicing JFK Airport, including the Police Benevolent Association (PBA), created the Panel to resolve labor disputes arising from their collective negotiations agreements. In the Instruction, the Port Authority and the PBA delegated to the Panel the authority to make “determinations as to mandatory and non-mandatory subjects of negotiation.” For over thirty years, the Panel has used its specialized expertise to develop a body of law to resolve labor disputes between the Port Authority and its union employees. The Instruction states that the Panel is not bound by either New Jersey’s or New York’s public sector labor laws. In accordance with the Instruction, the Panel applied its own case law to decide the dispute in this case.
That labor dispute involves an allegation that the Port Authority failed to negotiate replacing two hundred police officers—staffing the International Arrivals Building (IAB) at JFK Airport—with non-union employees. The genesis of the dispute is a long-term lease agreement between the Port Authority and private investors (JFKIAT) to construct a new IAB. The lease agreement provided that JFKIAT “shall furnish adequate security and guard service or such comparable means as approved by the Port Authority ____” (Emphasis added).
As noted, pursuant to the 1947 Agreement with New York City, the Port Authority is duty bound to provide security at JFK Airport. In view of the 1947 Agreement, no lease with a private *340entity can strip the Port Authority of its non-delegable duty to furnish that security. Significantly, the Port Authority does not dispute that following its lease with JFKIAT, it remains responsible for security at the IAB, where the Port Authority’s police officers perform “a variety of security functions,” including traffic control in front of the IAB. Id. at 6-7. After the lease agreement went into effect, the Port Authority transferred PBA police officers to other areas of JFK Airport while JFKIAT hired non-union security workers in their place. The Port Authority claims that it did not have to negotiate with the PBA before making that move because “mission and management responsibilities of the [Port] Authority” are not subject to negotiations.
The Instruction by which the Port Authority must abide, however, empowers the Panel to decide which management decisions are “mission and management responsibilities.” Here, the Panel focused on the following language in the collective negotiations agreement:
[TJhere will be no further or additional transfer and/or reassignment of unit work currently and heretofore performed by unit employees without negotiation and all other unit work currently and heretofore performed by Police Officers shall be maintained.
All existing Police Officer positions and/or assignments shall be maintained ... so long as the work being performed continues to be performed by or on behalf of the Port Authority.
[Id. at 10-11.]
That language persuaded the Panel that the Port Authority was required to engage in good faith negotiations with the PBA before transferring the security functions at the IAB from police officers to non-union workers. Id. at 24. Ultimately, the Panel concluded that the Port Authority violated its collective negotiations agreement with the PBA by failing to do so. Ibid.
This Court is obliged to defer to the Panel’s interpretation of the collective negotiations agreement so long as that interpretation is “reasonably debatable.” Pascack Valley Reg’l High Sch. Bd. of Educ. v. Pascack Valley Reg’l Support Staff Ass’n, 192 N.J. 489, 496, 933 A.2d 589 (2007) (holding that in public sector labor *341arbitrations “ ‘the scope of review in matters of interpretation is confined to determining whether the interpretation of the contractual language is reasonably debatable’ ” (quoting Bd. of Educ. of Alpha v. Alpha Educ. Ass’n, 190 N.J. 34, 42, 918 A.2d 579 (2006))). I agree with the majority that the Panel’s ruling must be “ ‘sustained unless there is a clear showing that it is arbitrary, capricious, or unreasonable, or that it lacks fair support in the record.’ ” Ante at 331, 944 A.2d at 622 (quoting In re Herrmann, 192 N.J. 19, 27-28, 926 A.2d 350 (2007)). Unlike the majority, I conclude that the record soundly supports the Panel’s decision.
II.
In reaching its decision, the Panel applied its own well-established case law developed over three decades. See 97 PAERP 28, at 11 (listing numerous prior cases in which Panel articulated and applied standard). First, the Panel determined that the work now being performed by the private guards is “unit work”—that is, work that PBA officers had customarily performed at the IAB. Id. at 11-12. Second, the Panel found that through its lease with JFKIAT, the Port Authority continued to exercise control over the security functions at the IAB. Id. at 14-15. In other words, by the very terms of the IAB lease, the Port Authority did not get out of the business of providing security at the IAB. See ibid. In place of the police officers, the Port Authority allowed JFKIAT to hire non-union security guards. Therefore, the Panel reasoned that the Port Authority transferred unit work without first engaging in good faith negotiations with the union. Ibid.
The Panel then applied its own standard—a modified version of the one established in Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 85 S.Ct. 398, 13 L.Ed.2d 233 (1964)—a standard that the Panel has described as the “Fibreboard plus substantial impact test.” 97 PAERP 28, at 20 (noting that Panel first enunciated its test in 1978 case, 77 PAERP 6). Under that test, the Port Authority is required to negotiate the decision to transfer unit work if:
*342The Port Authority has not altered its basic operation;
The Port Authority has not made a capital investment which, if subject to collective negotiations, would significantly abridge the Authority’s freedom to manage its business;
The issues which motivated the decision were peculiarly suitable for resolution within the collective negotiations framework; and
The decision substantially impacts upon the wages, hours, terms and conditions of employment, either quantitatively or qualitatively.

[Md.1

First, the Panel determined that the Port Authority did not alter “its basic operation as a result of its lease arrangement with JFKIAT.” Id. at 21. The Port Authority is obliged pursuant to its 1947 Agreement with New York City to provide security at JFK Airport—an obligation that did not change because the Port Authority entered into the lease with JFKIAT. Id. at 5, 21. As the Panel noted, the security work inside and outside the IAB previously performed by police officers in accordance with the 1947 Agreement was merely reassigned to non-union personnel. Ibid.
Second, the Panel concluded that the Port Authority did not make “a capital investment which would, if collectively negotiated, significantly abridge the Port Authority’s freedom to manage its business.” Id. at 21. The Panel reached that conclusion because the capital investment to construct a new IAB did not concern the performance of security functions at the IAB and was “irrelevant to the unit work issue in dispute.” Ibid. Simply put, the Panel found that negotiations regarding the transfer of work to private security guards would not have impeded the capital investment. Id. at 21 & n. 7. In that regard, the Panel emphasized the narrowness of its ruling, noting that its decision neither required the Port Authority to negotiate with the union “over its financial arrangements under the JFKIAT lease” nor “prevent[ed] the Port Authority from deciding to have JFKIAT operate the IAB.” Id. at 21 n. 7. Rather, the Port Authority’s obligation to negotiate with the union, according to the Panel, arose out of its continuing duty to provide security inside and traffic control outside the IAB. Ibid. Thus, the Panel maintained that collective negotiations with the *343PBA would not have “significantly abridge[d] the Port Authority’s freedom to manage its business.” Id. at 22 n. 7.
Third, the Panel found that the financial considerations motivating the Port Authority’s decision to transfer the jobs of police officers to private security guards “were peculiarly suitable for resolution within the collective bargaining process.” Id. at 22. According to the Panel, the “impact of competing wage rates” between union police officers and non-union security employees is a proper subject “for resolution within the collective negotiations framework.” Ibid.; see also ante at 326, 944 A.2d at 619 (“It is well-settled that employers and employee representatives must bargain with each other in good faith in respect of “wages, hours, and other terms and conditions of employment!)]’ ” (quoting NLRB v. Wooster Div. of Borg-Warner Corp., 356 U.S. 342, 348, 78 S.Ct. 718, 722, 2 L.Ed.2d 823, 828 (1958))).
Last, the Panel clearly believed that lower paying non-union security jobs threatened to eventually drive down the wages of PBA police officers.1 97 PAERP 28, at 22-23. From that perspective, the Panel deduced that “the work performed by non-unit security guards rather than by Port Authority police officers ... had a substantial impact upon the wages, hours and working conditions of the PBA bargaining unit.” Id. at 23.
Applying all of those factors in a highly fact-intensive analysis, the Panel concluded that the Port Authority had violated its Agreement with the PBA by unilaterally transferring unit work without first engaging in good faith negotiations. Id. at 23-24. Our Court has observed that “[qjuestions concerning whether subjects are mandatorily negotiable should be made on a case-by-case basis.” Troy v. Rutgers, 168 N.J. 354, 383, 774 A.2d 476 (2001). It bears mentioning that, in its decision-making, the Panel *344has served as an honest broker, finding some Port Authority decisions to be within managerial prerogative and others subject to negotiations. See 97 PAERP 28, at 12, 13, 17-18, 19-20, 21 n. 6.
III.
The Panel’s decision simply implemented the long-held notion that management and labor should sit across the table and collectively bargain in good faith. See Fibreboard, supra, 379 U.S. at 211, 85 S.Ct. at 403, 13 L.Ed.2d at 238-89 (noting that “one of the primary purposes” of our national labor relations policy “is to promote the peaceful settlement of industrial disputes by subjecting labor-management controversies to the mediatory influence of negotiation”). That approach does not imply a pre-ordained result favoring the union.
In substituting its judgment for that of the Panel, the majority ignores that the Instruction to which the Port Authority and the PBA are bound authorizes the Panel to resolve this very dispute. The majority submits that the Panel should not have been accorded deference because it lacks the expertise to interpret a contract in the form of a lease. Ante at 333, 944 A.2d at 623. However, in exercising its jurisdiction over labor disputes, the Panel must interpret contracts of all types, including collective bargaining agreements and employment contracts. Interpreting the JFKIAT lease was integral to understanding the obligations of the Port Authority under the collective negotiations agreement with the PBA. For that reason, the Panel fulfilled its duty by considering all of the relevant documents, including the lease, to determine the Port Authority’s responsibilities pursuant to the collective negotiations agreement. Cf. Band-Age, Inc., 217 N.L.R.B. 449, 449 (1975) (interpreting lease as part of determining obligations under collective bargaining agreement), enforced, 534 F.2d 1 (1st Cir.), cert. denied, 429 U.S. 921, 97 S.Ct. 318, 50 L.Ed.2d 288 (1976).
Whether a particular employer decision is the subject of mandatory bargaining is plainly within the expertise of the Panel. Here, *345the Panel made a fact-sensitive determination consistent with its own precedents. Recognizing the expertise of the Panel and the substantial deference owed its decision, both the Law Division and Appellate Division affirmed the Panel, finding that its decision was not arbitrary, capricious, or unreasonable. Indeed, the Appellate Division deemed the Panel’s “findings and conclusions of law” to be “unassailable.”
The majority’s needless overturning of the Panel’s holding that the Port Authority was required to engage in good faith negotiations with the PBA before transferring work performed by union employees to non-union employees is completely at odds with the respect our Court typically gives to administrative agencies. I agree with the trial court and Appellate Division , that the Panel’s decision is amply supported by the record.
For that reason, I respectfully dissent.
Justice Wallace joins in this opinion.
For reversal and remandment—Chief Justice RABNER and Justices LaVECCHIA, RIVERA-SOTO and HOENS—4.
For affirmance—Justices ALBIN and WALLACE—2.

 It is also noteworthy that the hearing officer acknowledged that "Port Authority witnesses admitted that the redeployment of the IAB Police Officers to other terminals at JFK Airport saved the Port Authority in overall overtime payments.”